Citation Nr: 1401115	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  03-19 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2002) for additional disabilities as a result of medical treatment from April to May 2000, to include residuals of a staphylococcus infection, claimed as shortness of breath, muscle loss of the upper extremities, a ventral hernia, and a necessity to limit activities.


REPRESENTATION

Appellant represented by:	Mark R. Lippman. Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1945 to January 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2002 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2005, the Veteran testified at a personal hearing before the undersigned; a copy of the transcript is included in the record.  

In August 2007, the Board issued a decision denying the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court vacated the Board's decision and remanded the matter back to the Board for further development.  In August 2011, the Board remanded the matter for development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a December 2013 statement, the Veteran's attorney stated that the Veteran requests a three way videoconference hearing before the Board, with the Veteran appearing at the Columbia, South Carolina RO, and the attorney appearing at the San Diego, California RO.  The Board notes that a hearing was previously held in the instant matter before the undersigned Acting Veterans Law Judge in April 2005.  However, as more than 8 years have passed since the original hearing, with quite a lot of development in the claim, and because the Veteran has a different representative than he did at that time, the Board finds that the request for a new videoconference hearing may be honored.  38 C.F.R. § 20.700 (2013).  

Because videoconference hearings are scheduled by the RO, the case must be remanded for that purpose.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The Columbia RO should schedule the Veteran for a videoconference hearing before the Board, while coordinating with the San Diego RO to allow the Veteran's attorney to participate as well.  This matter should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
JAMES R. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


